DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended drawings, received on 2/25/22, the drawings are accepted, and the previous objections are withdrawn. The examiner agrees that replacement figure 4 which includes tag 30 is supported by [26] of the specification as filed, and figure 7 is supported by [31-34] of the specification.
As to the amended specification, received on 2/25/22, the specification is not accepted (see below).
Regarding the amended claims and remarks, received on 2/25/22, the previous 112a rejections are removed.  The examiner notes support for the handling system moving the carriers (claim 8) in paragraph [53] of the specification, and further notes support for moving the handling system (claims 10-12) in paragraphs [31-34, 53] of the specification.
Regarding the amended claims and remarks, most of the previous 112b rejections are withdrawn.
As to the amended claims and remarks, the previous prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claims 1-8, 10-12 are pending. Claims 9, and 13-14 are canceled.
Specification
The substitute specification filed 2/25/22 has not been entered.  Specifically, the disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level 
Additionally, because the amended specification was not entered, the disclosure remains objected to because of the following informalities: it is unclear what “according to AUTO2 A2 specification” is attempting to describe as in [50] of the instant PGPub. Clarification of this specification/standard and what would or would not meet it is required.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 has been amended to recite “filling a sample into a sample tube which is received by a sample carrier”.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of “filling” exists in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 4, it is unclear what is being described.  Specifically, it is unclear how the tube dimension which is variable can define the size of the clamps.  In other words, the clamps are described by describing a variable tube dimensions, where it is unclear what dimensions would or would not be required by the clamps.  What is the actual length of the clamps required or not required?  What length would or would not enable the holding of the recited tube sizes?
As to claim 8, a sample tube of line 4 has already been recited previously and it is unclear if this is a new tub or if applicants are attempting to refer back to the same tube.  The examiner believes applicants are intending to refer to “the” tube.
Claims 10-11 are rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Butz et al (Translation of WO2013098202; hereinafter “Butz”; already of record) in view of Itoh, T (US 20160289011; hereinafter “Itoh”; already of record) in view of Veiner et al (US 20050196320; hereinafter “Veiner”; already of record).
As to claim 1, Butz teaches a sample carrier for automated analyzer systems (Butz; Figs. 1, 2, 4, [14, 22-25]), comprising: 

a ferromagnetic core arranged in the bottom of the sample carrier within the body of the carrier (Butz teaches the body includes a permanent magnet/ferromagnet; [44, 68-69,113-114, 126, 127, 143]. Butz teaches ferromagnetic materials in carrier floor with active drive in handling system by electromagnet; [27-30]. Further, Butz teaches that the electromagentts in the active drive surface [127, 143] are used to control the ferromagnetic carrier [41-44]); 
wherein the sample carrier has no active drive (Butz teaches a passive carrier; Fig. 2 [44, 68-69,113-114, 126, 127, 143]).
Note: The instant Claims contain a large amount of functional language (ex: “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Although Butz teaches wheels, Butz does not specifically teach the two wheels at opposite sides of the body the carrier. However, Itoh teaches the analogous art of a conveying device with a carrier body 30 for conveying sample tubes 12 (Itoh; [71] Figs. 1, 3-5) where the conveying device/handling system conveys carriers via magnetic force (Itoh; [20, 33, 45, 65, 66]) and where the carriers also have wheels on opposite sides of the body of the carrier (Itoh; Figs. 4, 5 [48, 50, 51, 55, 56, 63]). It would have been obvious to one of ordinary skill in the art to have modified the wheels of the carrier which moves via magnetic forces of Butz to have been at opposite sides of the carrier body as in Itoh because Itoh teaches that the wheels help to stabilize the base (Itoh; [48]), and that the wheels enable the carrier to be conveyed smoothly (Itoh; [51, 63]).  
Modified Butz does not specifically teach that the magnet is a U-shaped ferromagnet with its opening to the bottom of the sample carrier. However, Veiner teaches the analogous art of a magnetic conveying device for magnetically moving carriers 150 which have a U-shaped ferromagnet with its opening directed to the bottom of the sample carrier (Veiner teaches ferromagnet 170 with the opening direct to the bottom of the carrier; Fig. 12, 14 [50, 57]. Veiner teaches that the magnet is made of stainless steel 440C thereby being a ferromagnet, where magnets 88/90 of the handing system are used to couple with ferromagnets 170 in order to move the carrier; [50, 57]). It would have been obvious to one of ordinary skill in the art to have modified the magnetic core within the carrier of modified Butz to have included a U-shaped ferromagnet as in Veiner because Veiner teaches that a U-shaped ferromagnet ensures that sufficient magnetic coupling between the carrier and drive is provided (Veiner; [50, 57]), and also that the U-shapes will strongly resist lateral decoupling (Veiner; [57]).
As to claim 6, modified Butz teaches the sample carrier of claim 1, wherein the two wheels are arranged centrally on a virtual axis through the sample carrier (The modification of the wheels of Butz to be the wheels of Itoh has already been discussed above, where Itoh teaches the wheels arranged centrally on a virtual axis through the carrier; Fig. 4, 5).
As to claim 8, Butz teaches a system for moving a sample tube comprising a sample (Butz; Figs. 1, 2, 4, [14, 22-25]), comprising: 
a sample carrier with a body with two wheels on the body the carrier for receiving a sample tube and moving the sample carrier (Butz teaches body 2/10 for holding sample carrier 31 which has wheels; [40, 41, 130-131] Fig. 2);  
the sample carrier comprises a ferromagnetic core arranged in the bottom of the sample carrier within the body of the carrier (Butz teaches the body includes a permanent magnet/ferromagnet; [44, 68-69,113-114, 126, 127, 143].  Butz teaches ferromagnetic materials in carrier floor with active drive in handling system by electromagnet; [27-30]. Further, Butz 
wherein the sample carrier has no active drive (Butz teaches a passive carrier; Fig. 2 [44, 68-69,113-114, 126, 127, 143]).
a transporting surface onto which the passive transport carrier is moved, and a handling system arranged below the transporting surface comprising a magnet for moving the sample carrier by applying a magnetic force between the carrier and the magnet that is arranged below a transporting surface (Butz teaches a transport surface 1 with a handling system of electromagnets under the surface to move the sample carrier; Fig. 4 [127, 143]).
Note: The instant Claims contain a large amount of functional language (ex: “for…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Although Butz teaches wheels, Butz does not specifically teach the two wheels at opposite sides of the body the carrier. However, Itoh teaches the analogous art of a conveying device with a carrier body 30 for conveying sample tubes 12 (Itoh; [71] Figs. 1, 3-5) where the conveying device/handling system conveys carriers via magnetic force (Itoh; [20, 33, 45, 65, 66]) and where the carriers also have wheels on opposite sides of the body of the carrier (Itoh; Figs. 4, 5 [48, 50, 51, 55, 56, 63]). It would have been obvious to one of ordinary skill in the art to have modified the wheels of the carrier which moves via magnetic forces of Butz to have been at opposite sides of the carrier body as in Itoh because Itoh teaches that the wheels help to stabilize the base (Itoh; [48]), and that the wheels enable the carrier to be conveyed smoothly (Itoh; [51, 63]).  
Modified Butz does not specifically teach that the magnet is a U-shaped ferromagnet with its opening to the bottom of the sample carrier or that the handling system magnet is U-
As to claim 10, modified Butz teaches the system of claim 8, where the U-shaped magnet of the handling system is movable below the transporting surface (The modification of the handling system of modified Butz to include the U-shaped magnet which moves below the transporting surface of Veiner has already been discussed above in claim 8.  Veiner teaches magnets 88/90 moving below the transport surface; [49-50] Fig. 5-10).  
As to claim 11, modified Butz teaches the system of claim 10, wherein the U-shaped magnet is movable in all three dimensions and is rotatable around any vertical axis going through the long basis of the U (The modification of the magnet of Butz to be the movable 
As to claim 12, Butz teaches a method for transporting a sample (Butz; Figs. 1, 2, 4, [14, 22-25, 76]), comprising the steps of:
filing a sample into a sample tube which is received by a sample carrier comprising a body with two wheels on the body the carrier for moving the sample carrier (Butz teaches body 2/10 for holding sample carrier 31 which has wheels; [40, 41, 76, 112, 114, 130-131] Fig. 2. Butz teaches that the cuvettes contain samples; [98, 99]), 
the sample carrier comprises a ferromagnetic core arranged in the bottom of the sample carrier within the body of the carrier (Butz teaches the body includes a permanent magnet/ferromagnet; [44, 68-69,113-114, 126, 127, 143]. Butz teaches ferromagnetic materials in carrier floor with active drive in handling system by electromagnet; [27-30]. Further, Butz teaches that the electromagentts in the active drive surface [127, 143] are used to control the ferromagnetic carrier [41-44]); 
wherein the sample carrier has no active drive (Butz teaches a passive carrier; Fig. 2 [44, 68-69,113-114, 126, 127, 143]); 
placing the sample carrier onto a transporting surface; coupling of the sample carrier with a handling system that is arranged below a transporting surface and comprises a magnet for moving the sample carrier by applying a magnetic force between the carrier and the magnet of the handling system (Butz teaches a transport surface 1 with a handling system of electromagnets under the surface to move the sample carrier; Fig. 4 [127, 143]).
Although Butz teaches wheels, Butz does not specifically teach the two wheels at opposite sides of the body the carrier. However, Itoh teaches the analogous art of a conveying device with a carrier body 30 for conveying sample tubes 12 (Itoh; [71] Figs. 1, 3-5) where the conveying device/handling system conveys carriers via magnetic force (Itoh; [20, 33, 45, 65, 66]) and where the carriers also have wheels on opposite sides of the body of the carrier (Itoh; 
Modified Butz does not specifically teach that the magnet is a U-shaped ferromagnet with its opening to the bottom of the sample carrier or that the handling system magnet is U-shaped arranged with its opening to the transporting surface or that the magnet is moved below the transporting surface. However, Veiner teaches the analogous art of a magnetic conveying device for magnetically moving carriers 150 which have a U-shaped ferromagnet with its opening directed to the bottom of the sample carrier (Veiner teaches ferromagnet 170 with the opening direct to the bottom of the carrier; Fig. 12, 14 [50, 57]. Veiner teaches that the magnet is made of stainless steel 440C thereby being a ferromagnet, where magnets 88/90 of the handing system are used to couple with ferromagnets 170 in order to move the carrier; [50, 57]), the magnetic conveying device conveying carriers 150 above a transport surface where below the transport surface there is a handling system for moving the carriers with a magnet which is U-shaped with its opening to the transporting surface (Veiner teaches U-shaped magnet 88 or 90 with the opening directed upwards, where the magnets of the handling system are moved below the transport surface; Figs. 5-10 [50, 57]). It would have been obvious to one of ordinary skill in the art to have modified the magnetic conveying device of modified Butz including the magnetic core within the carrier and the magnetic drive of the handling system of modified Butz to have included a U-shaped ferromagnet in the carrier and the movable U-shaped magnetic drive of the handling system as in Veiner because Veiner teaches that a U-shaped ferromagnet and movable magnetic drive ensures that sufficient magnetic coupling between the carrier and drive is provided (Veiner; [50, 57]), and also that the U-shapes will strongly resist lateral decoupling (Veiner; [57]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Butz in view Itoh in view of Veiner and further in view of Ohga et al (US 20140301916; hereinafter “Ohga”; already of record).
As to claim 2, modified Butz teaches the sample carrier of claim 1, with a body for fixation of the sample tube (Butz teaches sample tubes; [7, 11, 15, 112]).
Modified Butz does not specifically teach clamps on top of the body for fixation of the sample tube.  However, Ohga teaches the analogous art of a carrier for a sample tube (Ohga; Title, Fig. 1, 4, 8) with clamps 1/4 on top of body 2 for fixation of a sample tube (Ohga; Figs. 1, 4, 8, [34, 35, 37, 42, 43]). It would have been obvious to one of ordinary skill in the art to have modified the body of the carrier which holds a sample tube of modified Butz to include the clamps of Ohga because Ohga teaches that using clamps helps to hold the tube securely and prevents damaging of the tube (Ohga; [35]) and that the clamps help to hold various types of tubes (Ohga; [16]) and also provide good stability and decreased contamination of the tube during insertion/removal from the carrier (Ohga; [14]).
As to claim 3, modified Butz teaches the sample carrier of claim 2, comprising two to five clamps for fixation of the sample tube (The modification of modified Butz to include the clamps of Ohga has already been discussed in claim 2 above, where Ohga teaches four clamps; Fig. 4).  
As to claim 4, modified Butz teaches the sample carrier of claim 2, wherein the clamps have a length for fixation of the sample tube with a diameter of 10 to 16 mm and a height of maximal 100 mm (As best understood and although related to intended use, the modification of modified Butz to include the clamps of Ohga has already been discussed in claim 2 above, where Ohga the clamps holding tubes of 13-16 mm diameter and 75-100 mm; [34, 42]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Butz in view Itoh in view of Veiner and further in view of Heise et al (US 20130034410; hereinafter “Heise”; already of record).
As to claim 5, modified Butz teaches the sample carrier of claim 1 (see above).
Modified Butz does not specifically teach ID tags at the body bottom for storing information. However, Heise teaches the analogous art of a carrier body (Heise; Fig. 2) with an ID tag at the bottom of the carrier for storing information (Heise teaches ID transponder 32 at the bottom of carrier 30; [20, 34] Fig. 2). It would have been obvious to one of ordinary skill in the art to have modified the carrier body of modified Butz to include the ID tag of Heise because Heise teaches that the ID tag enables the system to identify the carrier (Heise; [20, 34]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Butz in view Itoh in view of Veiner and further in view of Moix et al (US 20140277699; hereinafter “Moix”; already of record).
As to claim 7, modified Butz teaches the sample carrier of claim 1, with the wheels and sample carrier body.
Modified Butz does not specifically teach the diameter of the wheels is larger than at least half of the height of the sample carrier body. However, Moix teaches the analogous art of wheels on a carrier with the diameter of the wheels is larger than at least half of the height of the sample carrier body (Moix shows the wheels on the carrier body are almost as tall as the carrier body; Fig. 1C.  The examiner is interpreting the carrier body to be from the bottom of figure 1C to the hashed portion just below the tube, and which is depicted by the arrow as shown in the reproduced figure below.  In this case, the wheels appear to be roughly 2.25cm tall, where as the height of the carrier body as depicted by the arrows is equal to or only slightly larger than the wheels; [121]). It would have been obvious to one of ordinary skill in the art to have modified the wheels of modified Butz to have been at least half the carrier body height as in Moix because Moix teaches that it is well known to have larger wheels.  Additionally, it would have been obvious to one of ordinary skill in the art to have modified the wheels of modified Butz to have been at least half the carrier body height because increasing the wheel size would increase the stability of the carrier.

    PNG
    media_image1.png
    291
    479
    media_image1.png
    Greyscale

Figure 1C of Moix
Response to Arguments
Applicant’s arguments 2/25/22 have been considered but are moot because the arguments are towards the claim amendments and not the current rejeciton.  However, because the examiner is relying on the same references then the examiner will address applicants’ arguments in order to advance prosecution.
Applicants argue on page 8 of their remarks that Butz does not teach a U-shaped ferromagnetic core and a U-shaped magnet, and that Veiner describes rectangular pads, but that none of the cited references arrange a U-shaped ferromagnetic core opening downwards to a transportation surface or a U-shaped magnet of the handling system opening up to the transport surface to apply a magnetic force to move the sample carrier.  
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “U-shaped magnet of the handling system”) are not recited in all of the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the examiner notes that the handling system is no present in claim 1.  Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The examiner notes that applicants have not taken into account the specific explanations and citations given for the cited references.  Butz teaches the sample carrier comprises a ferromagnetic core arranged in the bottom of the sample carrier within the body of the carrier (Butz teaches the body includes a permanent magnet/ferromagnet; [44, 68-69,113-114, 126, 127, 143]. Butz teaches ferromagnetic materials in carrier floor with active drive in handling system by electromagnet; [27-30]. Further, Butz teaches that the electromagentts in the active drive surface [127, 143] are used to control the ferromagnetic carrier [41-44]), and a handling system arranged below the transporting surface comprising a magnet for moving the sample carrier by applying a magnetic force between the carrier and the magnet that is arranged below a transporting surface (Butz teaches a transport surface 1 with a handling system of electromagnets under the surface to move the sample carrier; Fig. 4 [127, 143]).  Butz does not specifically teach that the magnet is a U-shaped ferromagnet with its opening to the bottom of the sample carrier or that the handling system magnet is U-shaped arranged with its opening to the transporting surface. However, Veiner teaches the analogous art of a magnetic conveying device for magnetically moving carriers 150 which have a U-shaped ferromagnet with its opening directed to the bottom of the sample carrier (Veiner teaches ferromagnet 170 with the opening direct to the bottom of the carrier; Fig. 12, 14 [50, 57]. Veiner teaches that the magnet is made of stainless steel 440C thereby being a ferromagnet, where magnets 88/90 of the handing system are used to couple with ferromagnets 170 in order to move the carrier; [50, 57]), the magnetic conveying device conveying carriers 150 above a transport surface where below the transport surface there is a handling system for moving the carriers with a magnet which is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798